Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
Applicant’s amendment filed 10/8/2020 is acknowledged.  Claim 1 is cancelled. Claims 2-19 are newly added. 
Claims 2-19 are pending and have been examined, of which claims 2, 8 and 14 are independent.

New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal 
Claim 2-5 and 7-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 6-10 of U.S. Patent No. 10333728 (parent application # 15310489). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim 1 of patent is narrower in scope than claim 2 of the instant application, and anticipates the limitations of claim 2 of instant application, as compared below (differences are underlined) in the table below. 

Instant application 16419880
Patent # 10333728
2. A reception apparatus, comprising: 
      reception circuitry configured to receive a broadcast wave of digital broadcasting using an IP (Internet Protocol) transmission system; and 
      processing circuitry configured to perform filtering processing on a packet by using filtering information provided in a header of the packet, the packet being transmitted via the broadcast wave and 

      reception circuitry configured to receive a broadcast wave of digital broadcasting using an IP (Internet Protocol) transmission system; and 
     processing circuitry configured to perform filtering processing on first signaling data provided in an LLS (Low Layer Signaling) payload of an LLS packet by using filtering information, the LLS header of the LLS packet, the LLS packet being transmitted in a baseband stream in a first layer via the broadcast wave, the first layer being lower than an IP layer in a hierarchy of a protocol of the IP transmission system, wherein 
      first information, second information, and third information are transmitted in the first signaling data, the first information representing a configuration of the baseband stream and a configuration of a service, the service being included in the baseband stream, the second information representing rating information, the third information representing information on emergency notice.

type information, extended filter the compression information representing whether or not the first signaling data is compressed, the type information representing a type of the first signaling data, the extended filter information representing extended filtering information set for each type of the first signaling data, the version information representing a version of the first signaling data.
at least one of first information representing a configuration of a service, second information representing region rating information, or third information representing emergency alert information.
1. (partial) A reception apparatus, wherein first information, second information, and third information are transmitted in the first signaling data, the first information representing a configuration of the baseband stream and a configuration of a service, the service being included in the baseband stream, the second information representing rating information, the third information representing information on emergency notice.

6. The reception apparatus according to claim 1, wherein the first information is SCD (Service Configuration Description), the second information is RRD (Region Rating Description), and the third information is EAD (Emergency Alerting Description).
7. The reception apparatus according to claim 2, wherein further signaling data is transmitted through a FLUTE (File Delivery over Unidirectional Transport) session in a layer above an IP layer of the IP transmission system.
7. The reception apparatus according to claim 1, wherein second signaling data is transmitted in a second layer through a FLUTE (File Delivery over Unidirectional Transport) session, the second layer being higher than the IP layer.
8. A reception method for a reception apparatus, the method comprising: 

      receiving, by reception circuitry, a broadcast wave of digital broadcasting using an IP (Internet Protocol) transmission system; and 
      performing, by processing circuitry, filtering processing on a packet by using 

      receiving a broadcast wave of digital broadcasting using an IP (Internet Protocol) transmission system; and 
      performing, by processing circuitry of the reception apparatus, filtering first signaling data provided in an LLS (Low Layer Signaling) packet by using filtering information, the filtering information being provided in an LLS header of the LLS packet, the LLS packet being transmitted in a baseband stream in a first layer via the broadcast wave, the first layer being lower than an IP layer in a hierarchy of a protocol of the IP transmission system, wherein first information, second information, and third information are transmitted in the first signaling data, the first information representing a configuration of the baseband stream and a configuration of a service, the service being included in the baseband stream, the second information representing rating information, the third information representing information on emergency notice.

9. The reception method according to claim 8, wherein the filtering information includes at least one piece of information of compression information, type information, extended filter information, and version information, the compression information representing whether or not the first signaling data is compressed, the type information representing a type of the first signaling data, the extended filter information representing extended filtering information set for each type of the first signaling data, the version information representing a version of the first signaling data.
10. The reception method according to claim 8, wherein the LLS information includes at least one of first information representing a configuration of a service, second information representing region rating information, 
first information, second information, and third information are transmitted in the first signaling data, the first information representing a configuration of the baseband stream and a configuration of a service, the service being included in the baseband stream, the second information representing rating information, the third information representing information on emergency notice.

10. The reception method according to claim 8, wherein the first information is SCD (Service Configuration Description), the second information is RRD (Region Rating Description), and the third information is EAD (Emergency Alerting Description).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claims 5, 11 and 17 recite the limitations specifying the first, second and third information. However, claims 4, 10 and 16 to which claims 5, 11 and 17 respectively depends, only recite the LLS information to include at least one of first, second or third information. In the case of only one or two of the first, second and third information are included in the LLS information, the claim interpretation of the specific information that is not included in LLS is unclear. The examiner suggests to amend claims 4, 10 and 16 to include all three information in the LLS information, to overcome the issue.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 2-4, 6, 8-10, 12, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kashalkar et al. (US 2009/0007207)  in view of Younis et al. (US 2008/0159279)

 Regarding claim 2, Kashalkar teaches a reception apparatus (hardware implemented video broadcasting receiver, abstract, fig 4), comprising: 
reception circuitry configured to receive a broadcast wave of digital broadcasting using an IP (Internet Protocol) transmission system (video broadcasting receiver DVB-H receiver 400 integrates the RF tuner and analog-to-; and 
processing circuitry configured to perform filtering processing on a packet by using filtering information provided in a header of the packet (video broadcasting receiver further includes transport stream TS packet filter and IP filter, fig 4, 6; TS packet filter engine obtains TS packets and performs filtering function based on information obtained from the header of each transport stream packet, TS packet filter table and control registers, including PID in the header of the transport stream packet matching the PID identified by host in the table, Para 67-68).

Kashalkar teaches the digital broadcasting receiver and filter to receive and process transport stream packets based on PID information in the TS packet header. It is noted that the term “low layer information”, without any layer reference (layer higher or lower than other known layer in IP transmission system) is given broadest reasonable interpretation in light of specification, which could be any layer. However, considering that the low layer signaling refers to the layer that is lower than IP layer, Kashalkar does not specify how the packets are transmitted with respect to IP layer. 

 the packet being transmitted via the broadcast wave and carrying low layer signaling (LLS) information in a payload of the packet (DVB-H receiver 100, includes packets from DVB-T physical layer 105, and extracted based on PID through PID filter and corrected IP datagram are converted to TS packet format and sent to IP interface, Para 25; fig 3-7 show that the packets are communicated using physical layer, link layer and then IP layer in the protocol of IP transmission system). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine digital broadcast receiver filtering as taught by Kashalkar with transmission of packets within lower protocol layer as taught by Younis for the benefit of enabling simultaneous DVB-T and DVB-H reception with single interface as taught by Younis in Para 7-8.

 Regarding claim 8, Kashalkar teaches a reception method (DVB-H receiver method, fig 5) for a reception apparatus (hardware implemented video broadcasting receiver, abstract, fig 4), the method comprising: 
receiving, by reception circuitry, a broadcast wave of digital broadcasting using an IP (Internet Protocol) transmission system (video broadcasting receiver DVB-H receiver 400 integrates the RF tuner and analog-to-digital converter, to generate I and Q signal components, Para 53; video broadcasting receiver further includes transport stream packet filter for receiving transport stream packets associated with plurality of time slices and IP filter for generating IP packets from MPE-FEC frames generated from received stream, Para 12; the generation of IP ; and 
performing, by processing circuitry, filtering processing on a packet by using filtering information provided in a header of the packet (video broadcasting receiver further includes transport stream TS packet filter and IP filter, fig 4, 6; TS packet filter engine obtains TS packets and performs filtering function based on information obtained from the header of each transport stream packet, TS packet filter table and control registers, including PID in the header of the transport stream packet matching the PID identified by host in the table, Para 67-68).

Kashalkar teaches the digital broadcasting receiver and filter to receive and process transport stream packets based on PID information in the TS packet header. It is noted that the term “low layer information”, without any layer reference (layer higher or lower than other known layer in IP transmission system) is given broadest reasonable interpretation in light of specification, which could be any layer. However, considering that the low layer signaling refers to the layer that is lower than IP layer, Kashalkar does not specify how the packets are transmitted with respect to IP layer. 

However, Younis teaches the packet being transmitted via the broadcast wave and carrying low layer signaling (LLS) information in a payload of the packet (DVB-H receiver 100, includes packets from DVB-T physical layer 105, and extracted based on PID through PID filter and corrected IP datagram are converted to TS packet format and sent to IP interface, Para 25; fig 3-7 show that the packets . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine digital broadcast receiver filtering as taught by Kashalkar with transmission of packets within lower protocol layer as taught by Younis for the benefit of enabling simultaneous DVB-T and DVB-H reception with single interface as taught by Younis in Para 7-8.

Regarding claim 14, Kashalkar teaches a non-transitory computer-readable storage medium storing instructions (logic blocks of DVB-H receiver in fig 4 being configured in hardware and software, para 43) to perform a reception method (DVB-H receiver method, fig 5), the reception method (DVB-H receiver method, fig 5) comprising: 
receiving a broadcast wave of digital broadcasting using an IP (Internet Protocol) transmission system (video broadcasting receiver DVB-H receiver 400 integrates the RF tuner and analog-to-digital converter, to generate I and Q signal components, Para 53; video broadcasting receiver further includes transport stream packet filter for receiving transport stream packets associated with plurality of time slices and IP filter for generating IP packets from MPE-FEC frames generated from received stream, Para 12; the generation of IP packets from digital broadcasting receiver is considered as receiving unit using the IP transmission system); and 
performing filtering processing on a packet by using filtering information provided in a header of the packet (video broadcasting receiver further includes .

Kashalkar teaches the digital broadcasting receiver and filter to receive and process transport stream packets based on PID information in the TS packet header. It is noted that the term “low layer information”, without any layer reference (layer higher or lower than other known layer in IP transmission system) is given broadest reasonable interpretation in light of specification, which could be any layer. However, considering that the low layer signaling refers to the layer that is lower than IP layer, Kashalkar does not specify how the packets are transmitted with respect to IP layer. Further, Kashalkar does not specify that the logic blocks configured in software are executed by processor. 

However, Younis teaches a non-transitory computer-readable storage medium (program storage devices, para 105) storing instructions which when executed by a processor cause the processor to perform a reception method (Para 105, fig 10); the packet being transmitted via the broadcast wave and carrying low layer signaling (LLS) information in a payload of the packet (DVB-H receiver 100, includes packets from DVB-T physical layer 105, and extracted based on PID through PID filter and corrected IP datagram are converted to TS packet format and . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine digital broadcast receiver filtering as taught by Kashalkar with transmission of packets within lower protocol layer as taught by Younis for the benefit of enabling simultaneous DVB-T and DVB-H reception with single interface as taught by Younis in Para 7-8.

 Regarding claim 3, 9 and 15, Kashalkar teaches wherein the filtering information includes extended information (packet identifier PID is included in the header of the transport stream packet, Para 67-68). 

 Regarding claim 4, 10 and 16, Kashalkar fails to teach, but Younis teaches wherein the LLS information includes first information representing a configuration of a service (fig 6, Para 33: the TS packet format includes 13 bit PID (after the payload start indicator as shown in fig 6), where the PID is used for each service carried by the packets). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine digital broadcast receiver filtering as taught by Kashalkar with transmission of packets within lower protocol layer as taught by Younis for the benefit of enabling simultaneous DVB-T and DVB-H reception with single interface as taught by Younis in Para 7-8.

 Regarding claim 6, 12 and 18, Kashalkar fails to teach, but Younis teaches wherein the LLS information is transmitted in a layer above a physical layer of the IP transmission system (data link layer in DVB-H receiver adapted to receive the TS data packets, TS data packet comprising IP datagrams, Para 9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine digital broadcast receiver filtering as taught by Kashalkar with transmission of packets within lower protocol layer as taught by Younis for the benefit of enabling simultaneous DVB-T and DVB-H reception with single interface as taught by Younis in Para 7-8.

Claims 7, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kashalkar et al. (US 2009/0007207)  in view of Younis et al. (US 2008/0159279) in further view of Dewa et al. (US 2013/0282870) 	

 Regarding claim 7, 13 and 19, Kashalkar in view of Younis teaches the limitations of the parent claim. 

Kashalkar in view of Younis fails to teach, but Dewa teaches wherein further signaling data is transmitted through a FLUTE (File Delivery over Unidirectional Transport) session in a layer above an IP layer of the IP transmission system (transport packets are in accordance with FLUTE and IP protocols, Para 55). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine digital .

Allowable Subject Matter
Claims 5, 11 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.